ST. PAUL, J.
As clearly appears from the opinion handed down by the Court of Appeal, it was admitted at the trial hereof in the court below, “by agreement dictated into the record, that plaintiff is entitled to recover something from some one or more of the defendants” ; hence the only questions involved were, How much he should recover? and From which of the defendants?
It further appears from the syllabus to that opinion (prepared by the court itself according to custom) that the court found as a fact that “the acts or omissions (of the relator', a subcontractor) are shown to have been the cause of the accident “by which plaintiff was injured.”
It likewise appears from the said opinion that the trial judge (and a jury) found also that the accident resulted from the acts or omissions of relator, and of no one else.
I.
In H. Weston Lumber Co. v. Anderson & Allen, 52 La. Ann. 205,1 this court held that it would not call up for re-examination any case regularly appealed to and passed upon by a Court of Appeal, which did not present “those exceptional features, whether of law or fact, which alone, under the rule announced in repeated decisions, justify the granting of the writ of review.”
In Francez v. Francez, 152 La. 666, 94 South. 203, we held further that —
“The extraordinary powers of supervision, control, and review, granted to the Supreme Court over all inferior courts, will not be so exercised as to favor litigants with an appeal to this court in cases where the lawmaker has not thought proper to authorize such an appeal, and accordingly this cowt will not in any such proceeding re-examine A QUESTION OF FACT duly passed upon by a court of competent jurisdiction.” (Italics and capitals ours.)
II.
And in face of the- facts so found, this case presents no “exceptional feature * * * of law” whatever, but merely the simple enforcement of the plain provisions of the Revised Civil Code, art. 2315, in a case where those provisions are clearly applicable, and in which the Court of Appeal has manifestly applied them correctly.
The application should therefore be refused, and the writ denied.
PER CURIAM. For the reasons assigned, the application is refused, and the writ denied.

 27 South. 1030.